DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 includes an equation comprising the following parameters: dx, dD, Lx, and LD. The claim, however, fails to define what each of these parameters represents.  As such, the metes and bounds of the claimed quantitative relationship are unclear.
Regarding claim 2, a total thickness is defined as being less than 480% of a tread thickness as measured in a direction perpendicular to the outer ground-engaging side.  It is unclear, though, where said tread thickness is measured (at what point along the axial extent of the tread).  Paragraph 48 of the PGPub appears to suggest that the total thickness is compared 
	With respect to claim 7, the tread is defined as a combination of an outer layer and an inner layer.  However, the claims further state that the inner layer is arranged radially inward “from the tread between the tread and the one or more belt plies and cap ply”.  This language does not provide a clear and concise understanding of the claimed invention since a component can be part of an assembly while also being radially inward of said assembly.  Applicant is asked to clarify the scope of the claimed invention without the introduction of new matter. 
	With further respect to claim 7, the claim requires a tread thickness greater than 52% of the skid depth at the equatorial plane.  Additionally, the claims define tread as including an outer layer and an inner layer.  However, the claimed “tread thickness” appears to actually be a thickness of the outer layer, as opposed to an overall tread thickness (see Figure 4).  Applicant is asked to clarify the scope of the claimed invention without the introduction of new matter.      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        January 18, 2022